ON REHEARING.
Howe, J.
A rehearing was granted in this case upon the single question whether or not the defendants are bound in solido.
We are of opinion that the obligation of the defendants was joint, and not solidary.
It is therefore ordered that the judgment heretofore rendered by us be set aside. It is further, ordered that the judgment appealed from be reversed, and that the plaintiff recover from the legal representatives of the defendants the sum of eleven hundred and forty-six and sixty-seven one hundredth dollars with legal interest from October 1, 1858, ■until paid, and costs in both courts. One half to be paid by the representatives of the defendant Graham, and one half by the representatives of the defendant Cole.